Title: From John Adams to Columbian Centinel, 22 October 1804
From: Adams, John
To: Columbian Centinel



ca. 22 October 1804

“J. Adams presents his compliments to the Committee of arrangements—Friendship for Mr. King and respect for the Company would have been more than sufficient to have induced him to have accepted with pleasure the obliging invitation to the dinner in honor of a gentleman whose wisdom, independence and integrity have done so much honor and real service to his Country ; but the present ill state of his health constrains him to deny himself and to entreat the gentlemen to accept of his apology.”
